number release date id office uilc cca_2010012810222237 ---------- from ------------------- sent thursday date am to ---------------------- cc ----------- subject re tefra question affected items are affected by partnership items either as reported or changed at the partnership level you don't need to change partnership items to have affected items see eg 94_tc_853 pincite after we issue a no change fpaa which either defaults of is petitioned and decided we can issue affected_item notices of deficiency for partner-level limitation issues such a sec_465 sec_704 or sec_469 we will be bound by the partnership level components of these issues either as reported on the partnership return or as redetermined at the partnership level only the partner-level issues such as whether the partner worked the minimum hours to meet material_participation requirement would be determined in the affected_item proceeding the latest partnership audit guide in the irm goes into these issues in detail
